IN TIIE UNI'I`ED STATES DIS'I`R[C`I` COUR'I.'
FOR 'l`lll!`. NOR'I`I~IERN I)IS'I`R] C'I` ()F l()WA
Clt`.l`)AR RA|,’II)S DIVISION

 

U.S. EQUAL EMPLOYMENT
OP]’OR'I"UN]\'I`Y COMMISSION,

l’iaintil`l`, Civil Actiun No. 17 CV 00129-CJW
v.

CRS'I` IN'l`ERNATlONAIJ, INC.;
CRS'[` EXP El)l'l`Ei), INC.

Del'endants.

 

 

CONSENT DECREI".`.
'l`l-Il:`, Ll’l`IG/-\"l`iON

l. Plaintifl` T._|.S. liqual Elnployinent Opportunity Commission (“l:lli()C") filed this
action alleging that CRS'I` L".xpeditcd, Inc. and CRS'I` lnternatienal, lne. (“Dei"endants”) engaged
in unlawful employment practices, in violation of Title I of the Amerieans with Disabilitics Aet
01"1990, as amended (“ADA"), when they refused to provide reasonable accommodation to Leon
l`,aferriere (“Lai"erriere”) and refused to hire him because of his disability De|`endants filed an
Answer denying these allegations Eaeh party agrees that this Deeree is not an admission ol` the
claims or defenses of the other party.

2. In the interest of resolving this matter, and as a result oi" having engaged in
comprehensive settlement negotiations, the EEOC and Defendants have agreed that this action
should be fully and linally resolved by entry of this Consent Decree (“Deeree"). 'I` his Deeree
i`ully and linally resolves any and all issues and claims arising out ofthe Complaint filed by the

ijI'."'.OC and shall he binding on the EEOC; on l')efendants; and en Defendants’ directors, officers,

Case 1:17-cV-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 1 of 13

cmpioyees, suecessors, and assigns Subject to Paragraph 15, upon the expiration of this Conscnt
Decrec’s two-year term, this case will be dismissed with prejudice.
I~`INDINGS
3. ihndngcxannncdthetennsandtnovhdonsofdnsl)cmce,andinmedonthe
plcadings, record, and stipulations ot`t'he partiesl the Court finds that:
(a)linaCounlnmjudsdwdonovm%hesuMectnnnwrofdnsacdonandthcpanws;
(h) 'l`he terms of this Dccree are»adcquatc, fair, reasonable, equitab|e, and just;
(e) Thc rights of thc EEOC, Laferricre, Dei'cndants, and the public interest are
sdcquatc|yintncctcd by dusl)ceice;
(®`HnsDemceumansu)meFuwmlRuksowadanmhnemuHheADAandn
not in derogation of the rights or privileges oi` any person; and
(e) Entry ol" this Decree will ["urtber the objectives oI` the ADA and will be in the best
interests ol` the LZEOC, Lai"erriere, Defendants, and the publie.
N()\V, 'l`HlEREFORE, I'l` iS ORDE.RED, ADJUDGE.I), Al\‘l) DECREEI) THAT:
4.l)dendmn&thentnhcms,agmus,mnphnmessucmmsms,andas$gnsshmlnot
engage in any employment practice prohibited by the ADA, including: (l) failing to provide
reasonable accommodations to qualified drivers or driver applicants with a disability;
(2) refusing to hile any qualified individual as a driver because olhisfher disability or the need
to|nowdermmonmdeacunnnunmhonlbrhmdwrdnahdnLtn(3)engagnginanytonnot
retaliation against anyl person because such person has opposed any practice prohibited by the
ADA, filed a charge oi" discrimination under the ADA, testified or participated in any manner in
any investigatien, proceeding, or hearing under the ADA, or asserted any rights under this

l)ecrcc.

I\-:|

Case 1:17-eV-00129-C.]W-KEI\/| Doeument 119-1 Filed 03/05/19 Page 2 of 13

__l\_/_l_(_)Nl;i'lARY RELIEF

5. Subject to the terms and conditions oi" this Deeree, Def`endants shall pay the gross
sum oi"$47,500 to l..ai`eri'iere as back Wages and compensatory damages Oli` the gross sum,
$15,000 shall be designated as back wages, and $32,500 shall be designated as compensatory
damages rl`he amount designated as back wages shall be subject to any required tax
withholdings and deductions, f"or which Defendants shall issue an IRS Form W-2 to Lal"erricrc.
De|`endants may not deduct from the amounts to be paid to l.ai"erriere the employer’s share ol"
applicable taxes. Defendants shall issue an IRS Form 1099 to L,al"crrierc for the amount
designated as compensatory damages

6. No later than ten (lO) business days al`ter the later ot` entry ol"this Decrcc and receipt
by Del`endants ol` a copy ol`a Release Agreement executed by Lai`erriere in the l`orm set l`orth in
l:`xhibit A to this Decree, lJel"endants shall issue and mail to Lat`errierc, by Certi[`ied or
Registerecl l\/lail, the checks for the payment to which Lal`erriere is entitled under Paragraph 5,
above. Contemporaneously, Defendants shall submit a copy oi` those checks to the l.`il'iOC.

jn<Aan~io

7. No later than one hundred and twenty (120) calendar days after entry of this Decrce,
all l.)cl`endants’ supervisory, managerial, human resources, recruiting, and training employees
shall participate in a training session regarding the obligations of employers and rights of
employees and applicants linder the ADA, including, without limitation, providing reasonable
accommodations l)ei`endants shall repeat this training at least once every twelve (12) months
l`or the duration ut" the Dceroe, within ninety (90) calendar days ol` each anniversary i`oll(.)wing
entry ot` this l)ecree. A registry of attendance shall be maintained for each training session

required under this Paragraph.

Case 1:17-eV-00129-C.]W-KEI\/| Doeument 119-1 Filed 03/05/19 Page 3 of 13

8. Dcl"endants shall obtain the IEEOC’s approval, which the Lil"iOC shall not
unreasonably withhold, of I)elendants’ proposed trainer and thc content the trainer proposes to
present before thc commencement ol`any training session required under i’aragraph 7, above.
Dei`endants shall submit the name, address, telephone numbct', resume and training proposal of
its proposed trainer (including copies ot`all materials the trainer proposes to display, distribute,
or otherwise present) to the l;`-.F.OC at least thirty (3 O) business days prior to thc proposed date of
each training session 'l`lie l"il`iO(l shall have ten (10) business days from the date it receives the
information described above to accept or reject the proposed trainer and/or the content the trainer
proposes to prcsent. ln the event the EEOC does not approve Def`endanls’ proposed trainer
and/or content, Dcl"endants shall have five (5) business days to identify an alternate trainer and/or
revise the content its trainer proposes to present. ’l`he EEOC shall then have live {5) business
days from the date it receives the iniormatior described above to accept or reject the alternate
trainer and/or contcnt. lf the parties cannot agree on a trainer or training content through this
process, they may seek the Court’s assistance L.nder Paragraph 15, bclow.

9. No later than live (5) business days after the training scssion(s) described in
’aragraph 7 above, takes place, Defcndants shall eertii"y to the lil;",OC in writing that the required
training scssion(s) have taken place and the required personnel have attended 'l`he certification
of training described tn this l’aragraph shall include: (a) the datc, location, and duration of the
training', (b) a copy ol` the registry ot`attendance, which shall include the name and position ot`
each person trained; (c) a current list by name and position cf all the employees subject to the
training requiremenl; and (d) copies of any and all pamphlets, brochures, outlines or other
written materials provided or displayed to the personnel attending each training session

l’OSTING /‘\Nl`) DlS'l`RlBll'l`l()N Ol"`NO'l`lCE

Case 1:17-eV-00129-C.]W-KEI\/| Doeument 119-1 Filed 03/05/19 Page 4 of 13

lO. No later than live (5) business days after entry of this l`)ecree, each Dcfendant shall
post copies ol"thc Notice attached as Exhibit 13 to this Decree in a conspicuous location on a
bulletin board or other physical space that is regularly used by the l)efettdatit in corporate
headquarters for posting legal notices concerning employee ri gltts. The Notiee shall remain
posted in this manner for the term ol` this Dccrec. Del"endants shall take reasonable steps to
ensure that the posting is not altered, defaced, or covered by any other tnateria|.

| l. No later than ten (IO) business days at"ter entry of this Decree, the Dc'l`cndants shall
make a written announcement to all of its employees via the company newsletter which states:
“Soon the company will provide training on the Americans with Disabilities Act (“ADA”) to all
CRST Expedited and CRS'I` lnteriuttional liinployees. Gcneral|y speaking, the ADA makes it
unlawful to discriminate in employment against a qualified individual with a disability. The
ADA also requires covered employers to provide reasonable accommodations which would
permit a qualified applicant or employee with a disability to participate in the job application
process, to perform the essential functions of their job, or to enjoy bcnelits and privileges of
employment equal to those enjoyed by employees without disabilities Il" you have any questions
about the upcoming training, or il"you want to submit an accommodation request 'l"or
eonsidcration, please contact your supervisor or the HR Service Ccnter.” No later than ten (l O)
business days after entry of this Decree, each Dei"cndant shall ccrtil`y to HEOC in writing that the

Notiec has been properly posted and communicated in accordance with Paragraph above.

|'..Fl

Case 1:17-cV-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 5 of 13

_a__r_?;.gj;on.t) KEE,P|NG A'Nr) _n\isPEc'rr'oN

12. l)uring the term oi.` this Deeree, Defendanls shall maintain and make available t`or
inspection and copying by the EEOC written records of (a) every request (oral or writtcn, formal
or inl`ormal, internal or external) for reasonable accommodation by any driver or driver applicant
t`or employment', and (b) any complaint or report (oral or written, formal or informal, internal or
externai) ol"disabi|ity discrimination or ol` retaliation prohibited by this Deeree. lior each such
request, complaint or rcport, such records shall inc.ude: (a) the name ot` the person who made the
request, complaint or' report and that person’s address and telephone number; (b) the date of the
request, complaint or report; {c) a written description ol` what was requested or alleged in thc
complaint or report; (d) a written description of`thc resolution or outcome of thc request,
complaint or report, including a description of what actions, if any, Del"cndants took or
considered ta§<ing,; and (ejr il" the request, complaint or report was made in written l`orm, a copy
theteof. All documents provided to the lil',EOCJ under this Patagt'aph 12 will be subject to the
terms of the Cunlident'iality Protective Order in this case.

13. Defendants shall require personnel within its cmploy, upon written request by the
l-`.F.OC to CRS'l"s General Counse| or Viec President for lluman Resources, to cooperate
reasonably with and to bc interviewed by the EE()C, l`or purposes nl` verifying compliance with
this Deeree. 'I`he |;`l:§OC sha.'| conduct all such interviews in accordance with Rulc 4.2 cl`the
Model Rules of Prot`essional Conduct. Each Det`endant shall permit a representative of the lil`:OC
to enter its premises without advance notice, during normal business hours, accompanied by
(‘.RS'|` counsel or other authorized CRST einployee, |`or the purpose of` vcril`yin;:l compliance with

the notice posting requirement ol"l’aragraph lO.

o

Case 1:17-cv-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 6 of 13

REPORTlNG

14. Defendants shall furnish to the l~:`]:",OC the following written reports sami-annually
(“Semi~/\nnna| Report”) during the term of this Deeree. 'l`he iirst Semi-Annual R.eport shall be
title six (6) months after entry of the Deeree. Subsequent Serni-Annuai chorts shall be due
every six (6) months thereafter, except that the final Semi-Annnal Report shall be due thirty (3 0)
calendar days prior to the expiration of the Deeree. liach such Scmi-Annual chort shall be
confidential and contain:

(a) copies of all records described in i’aragraph 12, above, for the six (6) month
period preceding the Semi~Annual l{cport or a certification by Defendants that no r'equcsts,
complaints or reports were received during that period',

(b) a certification by Defendants that the Notice required to be posted pursuant to
Paragraph 10 of the Decrcc remained posted in the manner required during the entire six (ri}
month period preceding the Semi-Annual Report.

15. If duringl the term of this Decree any party to the Deeree believes that a party has
failed to comply with any provision(s) of thc Decree, the complaining party shall notify the other
parties ofthe alleged non-eonn)lianee and shall afford the alleged non»complying party ten (| tl)
business days to remedy the non-compliance or satisfy the complaining party that the alleged
non-complying party has complied li"thc alle_c,ed non-complying party has not remedied the
alleged non-compliance or satisfied the complaining party that it has complied within ten (10)
business days, the complaining party may apply to the Court for reliel", including modification of

this Dccree or other relief that the Court determines to be appropriatel

'--.`.l

Case 1:17-cV-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 7 of 13

'I`ERM A'Nl) SCOPE OF 'l`llli DECREE AND RE'l`ENTlON Ol" JUP\JSDICTION
16. All provisions of this Decrce shall be in effect (and the Court will retain
jurisdiction of this matter to enforce this Deeree) for a term of two (2) years immediately
following the entry ofthc l`)ccree, unless extended by order of this Court, providcd, howevcr,
that if` at the end of the term oi`the Deeree, any disputes under Paragraplil$, above, remain
unresolved, the term of the Dccrec shall be automatically extended (and the Court will retain
jurisdiction of this matter to enforce the Deeree) until such time as all such disputes have been

rcsol ved.

 

i7. liach party shall hear its own expenses, attorneys’ l`ees, and costs.

ltl. /-\s provided in Paragraph 2 above, the terms of this Dccree are and shall be
binding on the present and l"uture dii'ectors, ol"i'icers, managers, agents, successors and assigns of
Dei`endants. Prior to any sale or other transfer of either Defendant’s business or sale or other
transfer oi` all or a substantial portion of the Defendant’s assets, the Del`endant shall provide a
copy of this Deeree to any potential purchaser, potential transI'crec, or other potential sueeessor.

19. When this Deerce requires the submission by Defendanls of reports, certifications,
noticcs, or other materials to the liliOC, they shall be sent by U.S. Mail to CRS`l` Consent Decree
Compliance, lscgal Unit, U.S. liqual Iimploymcnt Opportunity Commission, Stltl W. l\/ladison
St., Ste. 2000, Chicago, ll.. 60661. By advance agreement of the parties, materials may
alternatively be submitted by electronic rnail. l`:EOC shall maintain the confidentiality ot`thc
submitted documents and information unless CRST agrees in writing or a court orders that some

or all be made public.

Case 1:17-cV-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 8 of 13

so onoiznsi), Ar).rcooao, aaa oscaron an ass _ day or_____“_______ 2019.

By the Court:

 

'i` he Hoii. C..i. Williains
United States District .ludge

Agrced to in form and ccntent:

    
 

 

For the UNI'I`ED S'l`ATl:'S l:`QUAL For' CRST lNTERNATIONAL, INC.
Etle’LOYt\/IENT OPPORTUNIT‘{
COMMISSION
500 West Ivladison Street, Suite 2000 SIMMoNs PERRrNE lylean BERGMAN rec
Chicago, llli .is 6066|
312-369-800 By: ’Z/Ué[//'

Kevin fVissei'

'l`lromas D. Wo|le

115 Third Streel SE, Suite 1200
Cedar Rapids, |A 52401-1266
'|`elephone: (319) 366-7641
Facsinii|e: (3l9) 366-1917
lEmail: kvisser@spmbiaw.com
f / Email: twolle@spmblaw.com

faa 4 ,.` Ar'roRNEYs ron DEFENDANTS
JE’AN KAMP/ "
yAssociate Regional Attorney

pintdat/

DEBORAH L. HAMIL'|`ON
Supcrvisory 'I`rial Attorney

 

Case 1:17-cV-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 9 of 13

EXHEBH` A

Case 1:17-cv-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 10 of 13

RELEASE AGREEMENT
in consideration of $47,50(1 to be paid to me by CRS'l` lN"l`ERNA'I`lONAL, l'NC. and
CRST l£XPi.il.)l'l`li",I.`) lNC. in connection with the resolution of lf".]EOC v. CRS"|."

lN'l`iiRl\iA'l`lONAl} fNC. and Cl{ST EXl"EDl'l`l-L`D INC., Case No. 17 CV 00129 (`N.D. iowa)

 

 

(“El;`OC Lawsuit”), and having been advised ol` my right to have my own attorney review this
Agrccmcnt before l execute it, I waive and release with prejudice my right to recover for any
claims of employment discrimination arising under the /\mericans with Disabilities Act of 1990
that l had or may have had against Del`endants on or any time before the date ol` this Relcase

Agreement arising from the facts alleged in the EEOC Lawsuit.

signer __ near
i`,con l,al`crricl‘c

 

Case 1:17-cv-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 11 of 13

EXHEBE'E B

Case 1:17-cv-00129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 12 of 13

Ma

'l`his Notice is being posted pursuant to a Conscnt I)eerec entered by the federal court in
the Northern District of lowe in lFlIiOC v. CRS'l` lN'l`ERNA'l`lONAl.,, INC. and CRST
l-EXPEDITED [NC., Casc No. 17 CV 00129 (N.D. lowa), resolving a lawsuit filed by the U.S.
liquid Employtncnt Opportunity Commission (EEOC) against CRST International, lnc. and
CRS'l` Expedited, lnc. (CRS'l`).

 

In this lawsuit, the lEEOC alleged that Dcfendants violated the Amerieans with
l.)isabilities Act ol" 1990 l[Al.)/\) by not providing an applicant with reasonable accommodations
l`or his disability and by failing to hire the applicant because of his disability CRS'l` denied these
allegations and that its actions in any way violated the ADA with respect to thc employment
applicant involved in this lawsuit.

'l`o resolve this case, l:`.EOC and CRS'I` lnternationa|, lnc. and CRS'I` Expcdited, lnc. have
entered into a Consent Deeree requiring, among other things, that:

l. 'l"ht.l company will provide reasonable accommodation to qualified employees and/or
applicants;

2. 'l"he company will not retaliate against anyone t`or ranking a report or complaint about
unlawtirl employment discrimination or harassment, for filing a charge of diserimination,
or l"or participating in any way in a proceeding under the ADA; and

3. `1`he company will provide training to its employees about the requirements of the ADA.

'l`he EEOC is a federal agency that enforces federal laws prohibiting discrimination in
employment based on race, color, sex (including sexual harassment and pregnancy), religion,
national origin, age, disability, genetic inf`ormalion, and rctaliation. Further information about
EEOC and these laws is available on lil;i{)C’s web site at www.eeoc.gov. I'l` you believe you
have been subjected to unlawful discrimination or rctaliation, you may contact EEOC by phone
at (3l2) 869-8000 or by 'l`TY at (312) 869-8001. 'l`hc JEEOC charges no l’ees.

'l`I'IlS IS AN OFF[CIAL NO'I`ICE ANI) MUS']` NOT BE DEI'¢`ACED BY ANY()NIB

`|f`his Notice must remain posted l`or two (2) years from the date below and must not be
altered, defaced or covered by any other tnaterial. Any questions about this Notiec or
eompl:ance with its terms may be directed to: CRS'l' Consent Decree Compliance; EEOC.` --
1..egal `t..'nit', 50(] West l\/Iadison St.-‘ect, Suite EOU'[); Chicago, lllinnis 60661.

 

Datc Judge C..l. Williams
Unitcd States District' Court

Case 1:17-cv-0.0129-C.]W-KEI\/| Document 119-1 Filed 03/05/19 Page 13 of 13

